Appellant was convicted in the district court of Kaufman County of possessing mash for the purpose of *Page 655 
manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The State moves to dismiss the appeal because of a defective recognizance. An examination of said recognizance shows that it recites that appellant was adjudged guilty of a felony and appealed from a conviction of a felony. There is no statement otherwise as to the offense for which conviction was had or from which an appeal was taken. This is insufficient. Art. 903 Vernon's C. C. P. The motion of the State will be sustained, and the appeal will be dismissed.
Dismissed.